Evans, P. J., and Lumpkin, J.,
are of the opinion that the case is not in this respect controlled by that just cited, and that the ruling there made on the question of practice should not be extended. They are of the opinion that other grounds of objection to the ordinance in question, as being violative of certain specified sections of the State and Federal constitutions, are sufficiently made to require a ruling upon them. They concur in the judgment as to the points ruled on the merits, but dissent from the ruling on the question of practice. A decision on the merits of the points thus sought to be made being eliminated by the ruling of the majority of the court, they concur in the judgment of affirmance.